 1 BROWNE GEORGE ROSS LLP
   Andrew A. August (State Bar No. 112851)
 2   aaugust@bgrfirm.com
   Kevin F. Rooney (State Bar No. 184096)
 3   krooney@bgrfirm.com
   101 California Street, Suite 1225
 4 San Francisco, California 94111
   Telephone: (415) 391-7100
 5 Facsimile: (415) 391-7198
 6 Attorneys for Plaintiffs and Counter-Defendants
   INNOVATIVE BOWLING PRODUCTS, LLC
 7 and JOHN JAMESON
 8                                    UNITED STATES DISTRICT COURT
 9                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11 INNOVATIVE BOWLING PRODUCTS,                        Case No. 2:19-cv-00177-MCE-AC
   LLC, a Pennsylvania limited liability company
12 and JOHN JAMESON, an individual,                    STIPULATION TO EXTEND TIME FOR
                                                       RESPONSIVE PLEADINGS AND FOR
13                      Plaintiffs,                    JOINT RULE 26 DISCOVERY PLAN;
                                                       ORDER THEREON
14               vs.
                                                       Trial Date: None Set
15 EXACTACATOR, INC., a California
   corporation,
16
                Defendant.
17
   EXACTACATOR, INC., a California
18 corporation,
19                      Counterclaimant,
20               vs.
21 INNOVATIVE BOWLING PRODUCTS,
   LLC, a Pennsylvania limited liability company,
22 JOHN JAMESON, an individual, and DAVID
   LYNCH, an individual,
23
                Counter-defendants.
24
25
26
27
28
     1251949.1

                            STIPULATION TO EXTEND TIME FOR RESPONSIVE PLEADINGS
                                 AND FOR JOINT RULE 26 DISCOVERY PLAN; ORDER
 1               WHEREAS the current date for the Counter-defendants to file their responsive pleading
 2 was April 30, 2019.
 3               WHEREAS the parties have held their Rule 26 Discovery Plan conference and agreed to
 4 submit the Plan on April 30, 2019.
 5               WHEREAS the parties need additional time to complete the above-described tasks.
 6
 7               THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through their
 8 respective attorneys that all Counter-defendants may have additional time within which to answer
 9 or otherwise respond to the Counterclaim to and including May 9, 2019.
10               IT IS HEREBY FURTHER STIPULATED by and between the parties, through their
11 respective attorneys, that parties may have additional time within which to file their Joint Rule 26

12 Discovery Plan and make Initial Disclosures to and including May 9, 2019.
13
14 DATED: May 3, 2019                             BROWNE GEORGE ROSS LLP

15                                                By:         /s/ Andrew A. August
16                                                            Andrew A. August
                                                  Attorneys for Plaintiffs and Counter-defendants
17                                                INNOVATIVE BOWLING PRODUCTS, LLC and
                                                  JOHN JAMESON
18
19 DATED: May 3, 2019                             MICHAEL & CAMMACK
20
                                                  By:    /s/ John L. Cammack (as authorized on 5/3/19)
21                                                             John L. Cammack
                                                  Attorneys for Defendant and Counterclaimant
22                                                EXACTACATOR, INC.
23
24 ////
25 ////
26 ////
27 ////
28 /////
     1251949.1
                                                        -1-
                            STIPULATION TO EXTEND TIME FOR RESPONSIVE PLEADINGS
                                 AND FOR JOINT RULE 26 DISCOVERY PLAN; ORDER
 1 DATED: May 3, 2019                               CANDACE FIELDS LAW

 2                                                  By:    /s/ Candace L. Fields (as authorized on 5/3/19)
 3                                                              Candace L. Fields
                                                    Attorneys for Defendant and Counterclaimant
 4                                                  EXACTACATOR, INC

 5
                                                    ORDER
 6
 7
                 Pursuant to the parties’ stipulation, the parties shall answer or otherwise respond to
 8
     pleadings on or before May 9, 2019. Further, parties shall file their Joint Rule 26 Discovery Plan
 9
     on or before May 9, 2019.
10
                 IT IOS SO ORDERED.
11
     Dated: May 6, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1251949.1
                                                          -2-
                            STIPULATION TO EXTEND TIME FOR RESPONSIVE PLEADINGS
                                 AND FOR JOINT RULE 26 DISCOVERY PLAN; ORDER
